TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00379-CR



                              William Everette Razor, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 70483, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant William Everette Razor of aggravated assault causing

serious bodily injury, see Tex. Penal Code § 22.01(a)(1), and assessed his punishment at confinement

in the Texas Department of Criminal Justice for 13 years, see id. § 12.33.              Appellant’s

court-appointed attorney has filed a motion to withdraw supported by a brief concluding that the

appeal is frivolous and without merit. The brief meets the requirements of Anders v. California by

presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967); Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 81–82 (1988).

               Appellant’s counsel has certified to this Court that he sent copies of the motion and

brief to appellant, advised appellant of his right to examine the appellate record and file a pro se

response, and provided a motion to assist appellant in obtaining the record. See Kelly v. State,
436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744. To date,

appellant has not filed a pro se response or requested an extension of time to file a response.

               We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The

judgment of conviction is affirmed.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: May 22, 2015

Do Not Publish




                                                 2